Citation Nr: 0732500	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-24 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1989 to March 1992.  His service records show that 
he served in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for hemorrhoids and chronic 
headaches.

The file includes a written statement from the veteran dated 
in April 2005, which indicates that he is also claiming 
entitlement for post-traumatic stress disorder secondary to 
stressors associated with an alleged history of anorectal 
injury and subsequent medical treatment for said injury in 
service.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Hemorrhoids did not have their onset during active duty.

2.  Chronic headaches did not have their onset during active 
duty.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007). 

2.  Chronic headaches were not incurred in active military 
service, and a chronic organic disease of the nervous system 
manifest by recurring headaches is not presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, the veteran's service 
connection claims were received in October 2003.  He was 
notified of the provisions of the VCAA as they pertained to 
service connection claims in correspondence dated in June 
2004.  The rating decision denying service connection for the 
aforementioned disabilities was rendered in August 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private and VA 
treatment records pertaining to the disabilities at issue, 
including the reports of VA medical examinations conducted in 
May 2003, June 2004, and July 2004, have been obtained and 
associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to increased rating and earlier effective date 
claims.  As stated above, full compliance with VCAA has been 
accomplished regarding the issue of service connection.  
Although the veteran was duly issued notice of the VCAA in 
compliance with the Court's holding in Dingess in 
correspondence dated in September 2006, because these service 
connection claims are being denied, any other notice 
requirements beyond those cited for service connection claims 
are not applicable.   Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this appeal 
would not cause any prejudice to the veteran.

Factual background and analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2007).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2007)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2007).

Hemorrhoids

The veteran contends that he developed chronic hemorrhoids in 
service after sustaining a traumatic anorectal injury during 
firefighting training, in which the stream of water from a 
firehose under full pressure was directed against his anus 
and rectum.  He stated that he received substandard treatment 
for his injury immediately afterwards and that the combined 
effect of the traumatic injury and the poor medical treatment 
caused him to develop chronic hemorrhoids that continued to 
the present time.  

Service medical records contain no mention of the alleged 
anorectal injury or any documentation showing treatment for 
hemorrhoids during active duty.  Post-service medical 
examination conducted in April 1992 (characterized as a 
military "affiliation" examination) immediately after the 
veteran's separation from service shows normal findings on 
clinical evaluation of his anus and rectum and that he denied 
having piles or rectal disease on his accompanying medical 
history questionnaire.  During an October 2002 VA outpatient 
visit, the veteran complained of right lower abdominal pain 
and constipation.  He denied rectal bleeding.  He reported 
that he drank a lot of caffeinated beverages, did not drink 
much water, and did not get much fiber in his diet.  He was 
advised to quit caffeine and increase his water intake.  VA 
and private treatment reports dated 2002 to 2004 show 
diagnoses of external hemorrhoids, without any opinions as to 
etiology.  A July 2004 VA medical examination of the anus and 
rectum revealed one external non-thrombosed hemorrhoid.  The 
veteran alleges a history of onset of hemorrhoids in service, 
but do not otherwise present a nexus opinion that objectively 
associates the hemorrhoids with his period of active duty.  
In view of the foregoing discussion, the Board finds that 
there is no clinical basis to link the veteran's current 
hemorrhoid problem with military service.  The service 
medical records do not substantiate or otherwise corroborate 
his alleged history of traumatic anorectal injury in service, 
or show onset of hemorrhoids in service.  Service connection 
for this disability must therefore be denied.

Headaches

The veteran claims that his headaches began around the time 
of his period of military service.  However, his service 
medical records show no treatment for headaches and a post-
service military "affiliation" medical examination 
conducted in April 1992 (immediately after the veteran's 
separation from service) shows normal findings on clinical 
evaluation of his head and neurological system, and also that 
he denied having frequent or severe headaches or a history of 
head injury on his accompanying medical history 
questionnaire.  He has presented VA medical treatment and 
examination reports dated 2002 - 2004 that show a diagnosis 
of tension-type headache disorder, but these do not present 
any medical opinion that objectively links his headaches to 
service.   Therefore, in view of the foregoing discussion, 
the Board finds that there is no clinical basis to link the 
veteran's current headaches with military service.  Service 
connection for this disability is thus denied.
 
The Board notes that the veteran's post-service medical 
records show that he has been clinically diagnosed with an 
Arnold-Chiari deformity, which is a congenital brain defect 
detected on MRI and CT medical imaging studies.  To the 
extent that his headaches may be related to his Arnold-Chiari 
deformity, VA compensation may not be awarded for this 
congenital condition.  Developmental-congenital defects are 
specifically excluded as a disease or injury within the 
meaning of applicable legislation providing for VA 
compensation benefits.  38 C.F.R. § 3.303(c) (2007).  Any 
claim for service connection for a developmental-congenital 
defect would fail for the absence of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

To the extent that the veteran asserts that there exists a 
nexus between his hemorrhoids and headaches and his period of 
military service based on his knowledge of medicine and his 
own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Because the evidence in this case is not approximately 
balanced with respect o the merits of the claims on appeal, 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hemorrhoids is denied.

Service connection for chronic headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


